﻿I should like at the outset to convey to you, an able, creative and experienced diplomat representing a great country with recognized distinction, my delegation's heartfelt congratulations upon your unanimous election to the presidency of the thirty-fifth session of the General Assembly. It attests to the increasing role played by your country in Europe and in the European community as a whole. We are confident that your country will thus contribute to a better future for mankind.
32.	I should like also to pay a special tribute to Mr. Salim Ahmed Salim for his skilful leadership of the deliberations of the General Assembly at its thirty-fourth session. He represented not only his great country, the United Republic of Tanzania, but also the whole African continent, with admirable competence.
33.	May I also take this opportunity to welcome, on behalf of Egypt, the admission of a sister African country, Zimbabwe, to the United Nations, an event of particular significance. Zimbabwe's success in its heroic struggle stands out as glowing testimony to the triumph of a just cause— namely, the exercise of the inalienable right to self-determination, a right that, notwithstanding the viciousness of colonialism, foreign occupation and racism, will always triumph and assert itself in every corner of the world. The independence of Zimbabwe is a valid example of how perseverance in struggle, coupled with wisdom, can bring about a peaceful solution that satisfies the legitimate rights of peoples, while not losing sight of the practical considerations involved.
34.	I should also like to extend Egypt's congratulations to the people and Government of Saint Vincent and the Grenadines on its admission to the United Nations.
35.	In reviewing the present international situation—in particular, the events of the past year since we met at the thirty-fourth session of the Assembly—the delegation of Egypt would like to single out a number of major issues that pose serious threats to the world and which require particular attention and continuous sincere efforts so that we may be able to safeguard the very essence of international relations.
36.	International economic relations, particularly in the light of the eleventh special session of the General Assembly, were given primary importance at the special session and at the second extraordinary session of the Assembly of Heads of State and Government of the Organization of African Unity [OAU] held at Lagos in April. However, we must intensify our efforts in order to establish a new international economic order based on justice and efficacy.
37.	The eleventh special session was convened with a view to evaluating the present stage of international economic relations. It was hoped that agreement could be reached to begin serious global negotiations to resolve the acute economic crisis that confronts our contemporary world, in particular, the developing nations, which suffer from such serious problems as increased indebtedness and the obstacles which hinder socioeconomic development. There is no doubt that the special session of the General Assembly showed how much we need dialogue in order to resolve the difficulties inherent in present economic relations.
38.	Whether in the African or international sphere, Egypt upholds the position espoused by the developing world that economic development is both a right and an obligation; it should be one of the basic results of rational and equitable relations. As a member of the Group of 77, Egypt realizes full well that its economic salvation must ultimately lie in self-reliance. Nevertheless Egypt realizes that certain complementary factors, such as economic cooperation among developing countries and interdependence between developed and developing countries, are essential. There exists, in fact, a wide area in which developing countries can satisfy one another's needs, thereby effecting change in the pattern of international economic relations.
39.	In that connection, I wish to cite as an example Egypt's latest endeavour in establishing a fund for technical cooperation designed to launch a new era of multilateral cooperation with its sister African countries. That fund started operating following the seventeenth ordinary session of the Assembly of Heads of State and Government of the OAU, which was held at Freetown from 1 to 4 July. While giving priority to enhancing its indigenous capabilities, Egypt at the same time considers that the role of the developed countries, particularly their political will, is essential in bringing about genuine solutions to the present economic crisis.
40.	By dealing first with international economic relations and, in particular, the new international economic order, I have merely sought to emphasize the important role the economic situation plays in contemporary international life. I am, however, of the view that it is primarily political will that can bring about change in the present pattern of international economic relations. Political will derives from and is closely related to the existing international political order, which, in my view, requires our serious consideration.
41.	The recent alarming developments that have challenged the Charter and the international order that we have subscribed to and adhered to since 1945 have not only created a perilous situation of political upheaval sometimes even bordering on chaos, but have also accentuated the disparities between the powerful and the weak countries. Moreover, such challenges have resulted in the continuance and exacerbation of racist policies and ideologies, the use of force in international relations, the acquisition of territory by war, the denial of legitimate national rights—foremost among them the right to self-determination—and last but not least the aggravation of the situation which has caused the efforts to achieve disarmament to become locked in a vicious circle.
42.	The continuance of such policies and the situation resulting therefrom have had a negative impact on the conduct of international relations. The time has therefore come for us to intensify our efforts to put an end to the problems posed by such policies and to explore means of satisfying the requirements of the international community and therefore the interests of the peoples and nations.
43.	Suffice it to mention that, although the Charter has existed for over 35 years and despite the purposes and principles embodied therein, the Palestinian people have not been spared the yoke of occupation and the agony of the denial of their rights; the invasion of Afghanistan has not been prevented and the people of southern Africa have not been protected against the evils of occupation, racism and apartheid. It is relevant to note that full-scale war has been avoided thus far not as a result of respect for the Charter of the United Nations and its purposes and principles but rather as a result of the existence of a balance of nuclear deterrence. If this balance were disturbed or if development drastically altered the status quo, the world could be threatened by a nuclear holocaust.
44.	Unfortunately, the use of force in international relations has recently emerged once again, to resume a prominent place in the conduct of contemporary international relations. If the international community does not take a firm stand on this issue, the events that have taken place in Afghanistan could be the precursor of similar happenings elsewhere in the world, and in particular in the third world. By taking such a stand, the peoples and nations of the third world can defend themselves against a massive invasion similar to that to which Afghanistan has fallen prey.
45.	Events in Kampuchea are a further manifestation of recourse to the use of force in international relations. Regardless of the excesses attributed to one regime or another in that country, no justification of military intervention and external interference to impose a certain regime on a people is acceptable.
46.	I should like also to refer to what is taking place in southern Lebanon, where Israel continues its armed attacks on the people of that sister country. Its policies constitute a grave threat to the security of the region and a serious obstacle to peace.
47.	The policies of the Government of South Africa, whether in Namibia or in South Africa itself, and South Africa's recurrent attacks on Angola bear witness to the use of force for the purpose of the subjugation of a people.
48.	The use of force has proliferated in such a way that it has now come to constitute a definite pattern of conduct in interstate relations, a fact attested to by recent conflicts between Iran and Iraq and between Morocco and Algeria.
49.	In this connection, we wish to emphasize the importance of adhering to the principles on which the United Nations is based and implementing the United Nations resolutions on the question of Korea so that the legitimate aspirations of the Korean people may be realized.
50.	Another most disturbing phenomenon, parallel to the use of force, that undermines the fabric of international relations is subversion—the flimsy pretext of an invitation to foreign troops, inciting armed conflicts, and the intensification of the arms race for the narrow benefits of the armaments manufacturers and merchants. In various parts of Africa we see attempts at foreign intervention, which we deplore regardless of its origin. It is not our intention, however, to confine ourselves merely to condemnation but rather to focus attention on the dangers that surround the international situation.
51.	After 35 years of a unique international experiment, the time is ripe to undertake an objective appraisal of the existing political order and, in particular, of the role of the existing international machinery. Accordingly, the Government of Egypt will in the near future propose the convening of a special session of the General Assembly to take up this whole matter.
52.	In making that proposal we are not forgetting that progress towards international detente, which is of such importance, is halted because there is no firm foundation on which to build. Detente must apply to all countries so that the aspirations of all the peoples of the world may be realized and their rights guaranteed; it should not be for the benefit of the two superpowers alone.
53.	In this connection, I would call upon the countries of Asia, Africa and Latin America to initiate a dialogue on the present international situation. The timing of this initiative is all the more appropriate in that it coincides with the twenty fifth anniversary of the Bandung Conference, which called for the end of colonialism and was therefore a milestone in the development of the international order. May the memory of Bandung inspire this group of nations to agree on a common position for the third world in preparation for the proposed special session and in order to protect coming generations from the ordeals of an uncertain future. It is, after all, the responsibility of those peoples to unite in the defence of their sovereignty and freedom in the face of the dangers confronting the world today.
54.	We call for political interdependence, economic cooperation, recognition of the need to establish justice on the basis of sovereign equality in international relations and for detente not to be pursued to the detriment of the third world. We solemnly urge that the renewed strategic conflict should not be carried out at the expense of small countries and the aspirations of their peoples.
55.	This brings me to the question of the polarization in the present international situation. The increasing competition between the superpowers brings the threat of a new cold war, which would consolidate the policy of occupation and sacrifice the interests of the peoples to those of the world strategists.
56.	In the Middle East we suffer from a volatile situation resulting from dangerous strategic rivalry which day by day comes clearly and aggressively closer. In the Arabian Gulf looming external threats are endangering the freedom and sovereignty of the Arab people in the region. By such threats I do not mean the reported threat to the oil wells, for in Egypt we espouse a different approach based on our keen interest in safeguarding the integrity, rights and riches of the Arab nation. From this rostrum I declare most solemnly that Egypt is willing and able to carry out its historic role and shoulder its responsibility for safeguarding the sovereignty of the Arab people in the Gulf in accordance with their wishes.
57.	In this regard, we are following with the utmost concern and dismay the ongoing war between Iran and Iraq. This outbreak of armed hostilities not only adds a new dimension to the already precarious situation in the Middle East, but has resulted in much bloodshed and destruction in two neighbour countries to which Egypt is bound by history and the common heritage of Islam.
58.	The situation in the area is fraught with inherent danger, compounded by clear external strategic ambitions detrimental to the interests of its people. We therefore urge self-restraint and call for collective action to bring about a climate conducive to the resolution of the problems that resulted in the present conflict that would take into account the necessity of bringing the bloodshed to an end and safeguarding the stability of the region.
59.	As a littoral State of the Mediterranean Sea, Egypt is closely following, in conjunction with efforts undertaken within the context of European security, the effects of the serious international developments on the security of the States in the region. Egypt therefore urges that at the second review session of the Conference on Security and Cooperation in Europe, to be held at Madrid, a greater role be accorded to the non-European Mediterranean States so that those States may present and be able to discuss their security problems, thereby protecting their legitimate interests in the face of the ongoing rivalries and in order that no international agreements should be concluded without their active participation.
60.	The issues of polarization and the stagnation of detente lead us perforce to the role of the nonaligned movement in the relaxation of global tension and safeguarding the interests of the people of the third world. Egypt, as one of the founding members of the movement and a pioneer in projecting, elaborating and developing its principles and underlying concepts, is determined to strengthen and bolster the movement through active and responsible participation. The rapid international developments, the heightened international tension and the challenges that confront non-alignment necessitate joint and sincere efforts by all its members.
61.	The nonaligned movement was established to secure the freedom and independence of States at a time when the cold war and the rivalry between major Powers dominated the international scene. The movement is now called upon to pursue its goals without distraction and to perform an increasingly more decisive role in defending mankind against the spectre of polarization.
62.	Unfortunately, at present the nonaligned movement is the target of vicious and sinister attempts—oblivious either to the genuine interests of the movement as a whole or even to its possible extinction—to divert it from its true and original path and to inject alien concepts capable of turning the movement into a weapon to be exploited by a superpower. Such attempts cannot but undermine the basis of the movement and wipe away its accomplishments realized through many years of struggle in defending freedoms and safeguarding the security and sovereignty of the peoples and countries of the third world.
63.	The nonaligned movement was conceived and has been developed at Belgrade, Cairo, Lusaka, Algiers and Colombo as a movement that embodies great and lofty ideals. Nonalignment Us for peaceful coexistence, the realization of justice a peace, intensification of cooperation among peoples, an end to interference in the affairs of States and respect for human rights. In essence, the movement was designed to protect nations against recourse to force and the evils of polarization. It is on this premise that we cannot tolerate the manoeuvres of certain forces from within the movement to transform it into a tool of a certain superpower, thereby defeating the very purpose of its existence.
64.	We did not establish the nonaligned movement so that it might be exploited by either of the rival blocs or end up as part of the system of competing political alliances, or for that matter as an appendage to a particular military pact. Rather, we established that movement as a sound moral and spiritual force to play a positive and effective role in international affairs. On behalf of Egypt, I declare that we shall resist with all vigour the destructive roles that countries play within the movement. The nonaligned movement will not be permitted to be a tool in the hands of any bloc—I emphasize "any bloc". It will continue to be a vigorous and free force. Whoever aspires to lead the movement, or merely to assume its leadership, not only should possess the political skills and moral values to prevent him from being a puppet of either superpower but also should retain his intellectual independence and his political and economic freedom.
65.	The time has come for the nonaligned movement to resist sliding into the abyss of polarization and to confront the negative forces that seek to push it into the labyrinth of regional conflict and use it for settling petty accounts or serving ambitions to leadership, and should energetically pursue its genuine goals. The movement should overcome attempts to destroy it from within and safeguard its existence. Its creation should be considered as a landmark amongst the greatest political developments that have effectively contributed to peace and progress in the last two decades.
66.	I should like now to turn to one of the most important fields of international activity, namely, disarmament. The continuation of the present arms race, whether in the conventional or nuclear sense, poses grave dangers for both the present and the future. It is a foregone conclusion that the exacerbation of the arms race, in particular in the nuclear field, in the present areas of potential conflict and the escalation of strategic rivalry enhance the possibilities of global war.
67.	Nuclear disarmament, because of its implications for mankind, should be accorded the greatest priority. Therefore, during the Second Disarmament Decade the utmost attention should be given to arresting the qualitative development of nuclear weapons, ceasing the production of fissionable materials for military purposes, preventing the proliferation of weapons of mass destruction and destroying stockpiles of such weapons. In this connection, we call for a collective commitment to the goals and objectives of the Treaty on the Non-proliferation of Nuclear Weapons. By such a commitment the nuclear weapon States would discharge their obligations to undertake accelerated measures for nuclear disarmament and cooperate with the non-nuclear weapon States in the field of nuclear technology for peaceful purposes, while the latter fulfilled their obligations under that Treaty.
68.	The position of the nuclear States at the second Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons  in refusing to take positive steps towards nuclear disarmament made it imperative for the nonaligned movement to respond by requesting firm guarantees for the security of the nonnuclear weapon States and to reject the restrictions imposed by some nuclear fuel exporters, restrictions that have impeded the international transfer of nuclear technology for the benefit of the development of the countries of the third world.
69.	In this context we should also like to emphasize the importance of creating nuclear weapon free zones. To complement the efforts undertaken to that end in Latin America, where a treaty is in force, and in Africa, whose leaders, with the support of the United Nations, have declared it a nuclear free zone, Egypt strongly urges the adoption of practical and effective measures for the establishment of a nuclear weapon free zone in the Middle East.
70.	Effective international supervision and an unambiguous legally binding commitment by the States of the region to respect the provisions of the Non-proliferation Treaty under international supervision and control and international safeguards under the auspices of IAEA are the only guarantees against a nuclear arms race in the area—a race which, if not arrested in good time, may negatively affect the chances of realizing a comprehensive, just and lasting peace and stability in the area.
71.	Nuclear technology is no longer the monopoly of some. Egypt, a country that has produced a substantial crop of nuclear scientists, will work towards saving the Middle East from the perils of nuclear destruction. In this regard, Egypt will submit to the First Committee a draft resolution which we hope will continue to command the unanimous support similar resolutions have enjoyed during the past six sessions.
72.	Egypt would also like to declare, in the clearest terms, its total support for the creation of a zone of peace in the Indian Ocean. Such a zone should be created only after a careful and integrated study of the situation in central and west Asia, so that we may avoid the strategic rivalry we are now witnessing in the waters and shores of that area. We are fully aware of the implications of such developments. Our primary concern is the interest of the peoples and States of the region, their independence and their nonalignment and with safeguarding them from hegemony and domination and keeping them out of the arena of rivalry and conflict. It is therefore our hope that the Conference on the Indian Ocean, which is expected to take place at Colombo in 1981, will result in agreement to safeguard the interests of the region.
73.	I have dealt with the major problems that face the world in its quest for peace. I shall now deal with the problems of southern Africa and Palestine, problems that continue to pose serious dangers that by far transcend the confines of their respective regions and thereby endanger international peace and security.
74.	The situation in southern Africa will continue to be explosive as long as the racist regime in South Africa persists in its vicious policy of apartheid, a policy doomed to failure. The racist policies of the Government of South Africa must be totally eradicated so that an acceptable and humane order may emerge.
75.	On the same basis, the situation in Namibia should not be permitted to continue. The obstacles South Africa scatters in the way of the implementation of the United Nations plan make it imperative to employ the stern and effective measures called for in the Charter so as to force that country to comply with the relevant United Nations resolutions. Egypt's position in this regard is a matter of principle: it is total support for the Namibian people in their struggle for self-determination and independence. On the basis of this position of principle, Egypt strongly deplores the request made by the Government of South Africa to the Secretary General on 13 May for the United Nations to withdraw its recognition of the South West Africa People's Organization [SWAPO]. Egypt views this request as a useless effort by South Africa to disregard reality in a futile attempt to stop the wheel of history.
76.	The question of Palestine was considered by the General Assembly only a few weeks ago at the seventh emergency special session. At that session an international consensus was vividly manifested in support of the national legitimate rights of the Palestinian people. A just resolution of this problem is urgently required.
77.	The problem of Palestine, more than any other problem, has suffered over the past quarter of a century from international indifference. It was only after the Ramadan October 1973 war, and as a direct consequence of it, that definite and effective movement on the road towards a peaceful settlement of this problem occurred.
78.	Notwithstanding the unanimous support on the part of the international community, obstacles continue to obstruct the right of the Palestinians to self-determination. On the other hand, attempts persist to drown meaningful efforts in a sea of rhetoric. As a result of these attempts and in spite of the principles enshrined in the Charter and the various resolutions of the United Nations on this question, the Palestinian people continue to be deprived of their right", to suffer under the yoke of oppression and the agony of displacement and foreign occupation, without a glimmer of hope of the feasibility of their freedom and the exercise of their inalienable and legitimate right to self-determination without foreign interference on their own land.
79.	Egypt considers the Palestinian question an Egyptian, Arab and African problem—a problem that relates to and affects the third world as a whole. Consequently, Egypt has embarked on the solution of this problem, first by shattering the status quo which some have tried to perpetuate and then by ushering in a transitional period which could be utilized as a preparatory phase for a comprehensive negotiation of the final settlement in which the Palestinian people will participate on an equal footing with the other concerned parties.
80.	This has been the rationale of the successive Egyptian initiatives over the past 13 years, starting with the acceptance of Security Council resolution 242 (1967), then the welcoming of and cooperation with the Jarring mission, the war of attrition, the acceptance of the Rogers plan of 1970, the mission of the African Wise Men in 1971, the glorious October war, President Sadat's initiative in November 1977 and the signing of the Camp David accords.
81.	In all its endeavours, Egypt has never overlooked or ignored the fundamental premises laid down by the international community in the United Nations, the OAU and the nonaligned movement for a settlement of the Palestinian problem. The essence is always the rights of the Palestinians to self-determination and return.
82.	On these fundamental premises there can be no compromise. No one has the right to make concessions in their regard for they constitute the only real guarantee for achieving a just peace, as well as being the core of the peaceful settlement.
83.	It is universally recognized that the Palestinian problem is a complex one, comprising many intricate and intertwined components. All efforts for its resolution must therefore focus, first of all, on terminating the foreign occupation of Palestinian territories in the West Bank, Arab Jerusalem and the Gaza Strip, and the restoration of the inalienable and legitimate rights of the Palestinian people. Egypt's signing of the Camp David accords is a step in that direction. The Camp David accords represent a concrete step towards the implementation of Security Council resolution 242 (1967), a step that would usher in a transitional arrangement in preparation for the exercise of self-determination by the Palestinian people. The accords are also designed to foster Palestinian Israeli coexistence. Once Israel respects the rule of international law and legitimacy, the two peoples can appreciate the mutual advantages of peaceful coexistence and cooperation in the future. When we embarked on the negotiations to establish the transitional arrangements, we had much hope that despite the vilification campaign, it would be possible to proceed to alleviate the plight of the Palestinian people in the occupied territories and to enable them to exercise full authority over their territory and later participate on an equal footing with the Israeli Government in negotiations aimed at determining the present as well as the future. However, Israel's vacillation and obstructionism, together with its settlements policy and the illegal measures it is undertaking in Jerusalem, have all, more than once, resulted in stagnation and stalemate. Egypt, in spite of being the first to condemn such Israeli policies, still believes that an opportunity exists to achieve tangible progress towards a comprehensive settlement.
84.	To surmount the obstacles posed by Israel's procrastination in the negotiations and its policies in the occupied territories, obstacles that impede any meaningful movement towards the interim objectives stipulated in the Camp David accords, namely, the establishment of full autonomy in the West Bank, including Jerusalem and the Gaza Strip, for a period not exceeding five years, President Sadat proposed the convening of a summit meeting with the President of the United States and the Prime Minister of Israel after the United States presidential elections. The purpose of the summit is to discuss these obstacles with a view to resolving them and thereby paving the way towards the establishment of the interim period in which the Israeli military Government will be replaced by a Palestinian authority, and the Israeli armed forces will commence their withdrawal from the West Bank and the Gaza Strip.
85.	Egypt's perseverance in resolving the Palestinian problem within a practical and effective framework, away from irresponsible rhetoric, stems from its conviction that security, peace and stability in. the Middle East hinge upon solution of the Palestinian problem. Egypt in no way suggests that it monopolize the settlement of this problem but, on the contrary, it encourages all efforts towards that end. We encourage and support the European initiative, a sentiment transmitted to Mr. Thorn, the Chairman of the European fact-finding mission, on his recent visit to Cairo. Equally, we support the ideas advanced by the Romanian President, Mr. Ceausescu, which call for the convening of an international conference, a proposal previously put forward by the Secretary General, Mr. Waldheim. I take this opportunity to pay a special tribute to him for his tireless efforts and dedication to enhance the cause of peace. Egypt's Vice President, Mr. Mubarak, has only recently concluded a tour of Europe in which he presented Egypt's position and expressed its total support for any initiatives that might contribute towards a just settlement of the Palestinian problem.
86.	Meanwhile, it is relevant to recall that since the efforts of the African Wise Men in the early 1970s, the question of Palestine, since it is also an African problem based on the unity of struggle for liberation and independence, has been and continues to be the subject of intensive contacts among African leaders.
87.	It is necessary to state in the clearest terms that all these initiatives, ideas and proposals should take two basic considerations into account, namely, completing the efforts made and those to be made for the peaceful settlement of the problem; and basing those efforts on the following principles: first, the legitimate and inalienable right of the Palestinian people to exercise their right to self-determination without external interference; in addition, the recognition of the right of the Palestinian people to establish their own independent State in Palestine as an undisputed right, equal to that of all peoples, to independence; secondly, any settlement should provide for the implementation of all the principles embodied in Security Council resolutions, and in particular resolution 242 (1967), which stipulates the inadmissibility of the acquisition of territory by force and respect for the sovereignty and territorial integrity of all States in the region; thirdly, the right and the obligation of the Palestinian people to participate in all the stages of negotiations leading to a just settlement; fourthly, the rejection of all the Israeli measures which are contrary to international law, the Charter and relevant resolutions of the United Nations and the binding international conventions, in particular those measures relative to the building of settlements in occupied territories; fifthly, the security of the area is indivisible and therefore does not relate to Israel alone; genuine security cannot be realized for one party at the expense of the security and rights of the others; and sixthly, the necessity that Israel immediately undertake certain confidence building measures to bring about a climate of understanding and coexistence between the Palestinian and Israeli peoples, a climate that would, on the basis of international legitimacy, pave the way towards friendly relations between the two peoples in the future.
88.	As stated by President Sadat, if the question of Palestine is at the centre of the Middle East conflict, Jerusalem is the essence of it. It has become absolutely clear that any attempt on the legal status of Jerusalem will be rejected and any bilateral attempt to change it will be denounced and rejected by world consensus. Security Council resolution 478 (1980) on the inadmissibility of the measures taken by Israel affecting the status of the City of Jerusalem, states that those measures are null and void. The resolution best represents the unanimous opinion of the world on the subject. We in Egypt are strongly opposed to any measure taken by Israel to integrate Jerusalem and express our gratitude to the countries which have withdrawn their embassies from Jerusalem as a sign of opposition to Israel's policy and in compliance with that resolution. We call upon all States to affirm the inadmissibility of any measures taken by Israel to dominate Jerusalem or likely to strengthen its claim thereto.
89.	Egypt has chosen the path of peace. Egypt will spare no effort in its quest for peace because it believes in the lofty principles and objectives of the United Nations and the principles of nonalignment, for which it has struggled and will continue to struggle until they have become the established norms for the majority of nations.
90.	Egypt's foreign policy should be seen as a manifestation of the historical role it has played since the dawn of civilization.
91.	Egypt will continue, together with other peace-loving nations, to strive for the elimination of the spectre of war, the development of friendly relations and fruitful cooperation among nations in order that an international order with justice and peace may prevail.
